981 F.2d 1252
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth W. TURNER, Plaintiff-Appellant,v.Edward MURRAY, Director;  Frank E. Brown, Superintendent;L. Wilkerson, Acting Superintendent;  C. Bassfield,Correction's Officer;  R. Gillespie, Correction's Officer;J. Ellison, Correction's Officer;  D. E. Teisdale,Correction's Officer;  Sgt. Parker;  C. Krusen Heller,Nurse, Defendants-Appellees.
No. 92-6986.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 28, 1992Decided:  December 15, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-92-43-R)
Kenneth W. Turner, Appellant Pro Se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Virginia;  Joe Thompson Cravens, Sands, Anderson, Marks & Miller, Richmond, Virginia, for Appellees.
E.D.Va.
Affirmed.
Before MURNAGHAN, WILKINS, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Kenneth W. Turner appeals from the magistrate judge's order denying relief under 42 U.S.C. § 1983 (1988).*  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Turner v. Murray, No. CA-92-43-R (E.D. Va.  Sept. 9, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. § 636(c)(1) (1988)